Title: From Alexander Hamilton to Elizabeth Hamilton, [10 December 1798]
From: Hamilton, Alexander
To: Hamilton, Elizabeth



Philadelphia [December 10, 1798] Monday

I expected with certainty my beloved Betsey to have left this place to day. Our business has consumed more time than was necessary. But that is not my fault. I cannot make every body else as rapid as myself. This you know by experience. Tis a consolation however that we cannot be detained much longer. It is difficult for Sloth itself to spin it out beyond this day & I shall fly to you the moment I can.
Adieu My Angel

AH

